Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 1 of 44 PageID: 10535



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

   N.V.E., INC.,                                                     Civil Action No.
                                                               2:06-cv-05455 (MCA)(JAD)
          Plaintiff,

                       v.                                     FINAL PRETRIAL ORDER

   JESUS J. PALMERONI, a/k/a JOSEPH
   PALMERONI and VINCENT ROSARBO.

          Defendants.



           This matter having come before the Court for a final pretrial conference pursuant to Fed.
   R. Civ. P. 16; and Pashman Stein Walder Hayden, P.C. having appeared for plaintiff, N.V.E.,
   Inc. (“NVE”), and Jesus J. Palmeroni (“Palmeroni”) and Vincent Rosarbo (“Rosarbo”) appearing
   pro se; the following Final Pretrial Order is hereby entered:

          1.       JURISDICTION (set forth specifically).

          Plaintiff’s Position

           This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because there is
   complete diversity of citizenship. The elements of diversity jurisdiction are satisfied because all
   remaining parties are residents of different states and the amount in controversy is in excess of
   $8,000,000.00, well beyond the jurisdictional minimum of $75,000.00. NVE is a resident of
   New Jersey, Palmeroni is a resident of Pennsylvania, and Rosarbo is a resident of Connecticut.
   This Court also has jurisdiction over this matter under the principles of supplemental jurisdiction
   set forth in 28 U.S.C. § 1367.

          Palmeroni’s Position

           Plaintiff filed its amended complaint asserting subject matter jurisdiction under 18 USC
   §1964 and supplementary jurisdiction under 28 USC §1367. The court has since dismissed all
   federal claims. Therefore jurisdiction under neither of these sections is warranted. The court has
   subject matter jurisdiction over Palmeroni’s counterclaims pursuant to 28 USC §1332. Plaintiff
   Palmeroni is a citizen of Pennsylvania; the plaintiff and the additional defendants on the
   counterclaim are all citizens of New Jersey. The court has subject matter jurisdiction over
   Palmeroni’s counterclaims pursuant to 28 USC §1332.




                                                   1
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 2 of 44 PageID: 10536



          Rosarbo’s Position

           States the amount in controversy is in excess of $8,000,000.00. Don't know where this
   figure came from being that NVE claims there record are missing from that time frame. At recent
   settlement conferences the total figure didn't go over $4,000,000.00. Therefore before we move
   on we should come to mutual agreement with all the parties involved.



           2.      PENDING/CONTEMPLATED MOTIONS (Set forth all pending or
   contemplated motions, whether dispositive or addressed to discovery or to the calendar. Also, set
   forth the nature of the motion and the return date. If the Court indicated that it would rule on any
   matter at pretrial, summarize that matter and each party’s position).

                  a. PENDING:

                          a. Plaintiff’s Motions

                                  i. Motion in Limine Seeking to Bar Introduction of Bob
                                     Occhifinto’s Criminal History

          This motion seeks to preclude any party to this action from referencing Mr. Occhifinto’s
   criminal convictions that are more than ten years old and do not involve dishonesty or false
   statements. Those convictions have no probative value and are inadmissible for impeachment
   purposes pursuant to Fed. R. Evid. 402, 403, and 609.

          Rosarbo’s response

          Imperative to include Mr O background because it shows he's a career criminal who uses
   everyone for his own personal gain and satisfaction. Have many facts to add to this which I will
   show at a later date. He's not the squeaky clean person that his lawyers are trying to suggest. The
   jury needs to see this for what it truly is.

                                 ii. Motion in Limine Seeking to bar the introduction of Art
                                     Prindle’s Criminal History

          Mr. Prindle was hired by Bob Occhifinto in 2000 after meeting Mr. Occhifinto in prison.
   Mr. Prindle may be a witness in this case and for the same reason that it is unfair to introduce
   Mr. Occhifinto’s criminal history it is unfair to introduce Mr. Prindle’s.

          Rosarbo’s response

          Mr O looks to hire people with criminal backgrounds so he can use them for his purpose
   and being that these people can't get a decent job anywhere else they are intimidated into owing

                                                    2
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 3 of 44 PageID: 10537



   him which is what he likes. I tried to change the company by interviewing college graduates and
   I was shot down.

                               iii. Motion in Limine Seeking to Bar Introduction of Facts
                                    Related to Third-Party Claims

           Plaintiff seeks to preclude Palmeroni from referencing the baseless allegations that he
   was fired for complaining about allegedly illegal activities he witnessed as an employee of NVE
   because they would have no probative value. Pursuant to Fed. R. Evid. 404(b), introduction of
   information related to those allegations would be unduly prejudicial. We will specifically
   request that the following topics be deemed off limits by the Court:

           1. Any suggestion that NVE or Mr. Occhifinto engaged in bankruptcy fraud, including,
   but not limited to, the claim that Mr. Occhifinto received payments in cash in order to deceive
   the creditors committee;

          2. Any suggestion that any employee of NVE committed sexual harassment or engaged in
   inappropriate behavior of a sexual nature;

         3. Mention of the relationship between NVE and an individual by the name of Jarrod
   Wheat for whom NVE manufactured an herbal supplement that drew attention of the FDA;

          4. The suggestion that Mr. Occhifinto bragged of murdering someone;

           5. The allegation that NVE defrauded customers by misrepresenting the nature and/or
   extent of its insurance coverage;

          6. The allegation that NVE changed the expiration date on energy drinks;

         7. The allegation that Mr. Occhifinto used a contractor paid by the company to perform
   work on his home; and

          8. The alleged illegal drug use of certain NVE employees.

          Rosarbo’s Response

         1.      Already answered yes to Mr. O receiving cash payments, wasn’t there during his
   bankruptcy.

           2.     When asked about sexual harassment, at one of the hearings I wasn’t allowed to
   talk. I already answered it was rampant at the work place. I also remember when my daughter
   Nicole was doing a internship at NVE, a comment was made you better keep her away from Mr.
   O. I responded but thats my daughter and the answer was so what it doesn’t matter. My wife
   Angelina informed me that there was a time we were at a tradeshow and I was late getting to the

                                                 3
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 4 of 44 PageID: 10538



   restaurant. Mr. O asked my wife to take a walk with him and she indicated to me that he was
   coming on to her in a way to see if she was going to respond to him. My wife kept that in
   because she knows what kind of temper I have, point being Mr. O is a sexual predator and
   besides the pressure of selling our product as fast as you can because the ephedra window was
   closing fast I had to deal with sexual harassment all around me like it was everyday life.


          3. Very important because Jarrod Wheat wanted to knock off Viagara with his product
   Stamina RX. Our dept warned him not to get involved, to no avail and all of a sudden Federal
   Marshalls came and halted manufacturing. This adds to his mindset of being devious all the time.
   Also see attached evidence I have found. (very important document for jury to see)

         4. Yes, he did brag of murdering someone, this is a show of intimidation because it
   makes you think he is capable of anything.

          5. N/A

          6. expiration dates were changes on products that came back

          7. N/A

          8. N/A

                                  iv. Motion in Limine Seeking to bar other irrelevant,
                                      prejudicial facts

           It is anticipated that defendants will attempt to introduce other irrelevant, prejudicial facts
   that should be barred by the Court including:

          1. Any reference to Mr. Occhifinto having a child with Patti Cosentino;

          2. Any reference to Mr. Occhifinto’s wealth;

          3. The allegation that the company hired illegal immigrants;

         4. Any reference to the fact that Palmeroni testified against NVE in a trial held in
   Michigan in 2016;

           5. Any suggestion that ephedra products were marketed with names that sounded like
   street drugs or to individuals who might use the products improperly; and

          6. Any suggestion that members of Rosarbo’s family are disabled and/or that he has
   taken care of them.


                                                     4
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 5 of 44 PageID: 10539



          Rosarbo’s Response

           1. Mr. O did have a child with Patti Cosentino but that was not his intent. Once pregnant
   he wanted me to talk her to having an abortion which I didn't do. She was very upset at the time
   and I tried to comfort her being we did trade shows together and I worked next to her at the
   office. Once she became pregnant the sales team was instructed to stay away from her which I
   also didn't do.

           2. Mr. O made a lot of money off of my blood and sweat. I just wasn't a saleman, I picked
   orders, drove trucks and practically moved the warehouse by myself from one location to
   another.

          3. Everyday non-english speaking people came in by bus to work in manufacturing.

          4. N/A

            5. Yellow Jackets and Black Beauty were street names to stimulants being sold on the
   street in the late 60's and early 70's.

           6. I have a brother who is Autistic from birth and since our parents passed I'm his
   guardian . Mr. O'Connor asked me on many occasions how my brother was doing. Now I can't
   talk about him. Just shows you the lengths the law firm go thru to win at any cost.

                                  v. Motion to Vacate Prior Sanctions Order

           A different judge of this Court ruled that a charge should be given to the jury allowing it
   to derive a negative inference from the fact that certain documents were not preserved by
   Plaintiff. For various reasons, including that it was wrongly decided, that the law has evolved
   since the order was entered, and that there is no evidence that Plaintiff had the slightest motive to
   hide anything, the order should be vacated in its entirety.

          Rosarbo’s Response

          Should be noted that records were not preserved especially during the time frame in
   question. What do they have to hide !

                          b. Palmeroni’s Motions

          None.

                          c. Rosarbo’s Motions

          None.


                                                    5
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 6 of 44 PageID: 10540



                  b. CONTEMPLATED:

                  NVE’s Contemplated Motions

          NVE plans to file a motion in limine concerning Rosarbo’s new allegation that his prior
   deposition testimony was elicited through coercion or duress.


                      Palmeroni’s Contemplated Motions

           Defendant Palmeroni anticipates motions to bar testimony of all plaintiff’s expert
   witnesses for lack of expertise and for lack of evidential foundation, Daubert v. Merrill Dow
   Pharmaceuticals, Inc. 509 U.S. 579 (1993). Palmeroni also will move for in limine instructions
   permitting impeachment of Occhifinto and others on the basis of prior convictions and barring
   the use of Palmeroni’s convictions to impeach him.



           3.     STIPULATION OF FACTS (Set forth in narrative form a comprehensive listing
   of all uncontested facts, including all answers to interrogatories and admissions, to which there is
   agreement among the parties).

           Plaintiff, NVE is a corporation organized under the laws and a resident of the State of
   New Jersey engaged in the manufacture, distribution and sale of nutritional supplements (called
   nutraceutical products) and energy drinks. Its principal place of business is located at 15
   Whitehall Road, Andover, New Jersey. Robert Occhifinto is the owner of NVE and its
   President. Defendant Palmeroni, a resident of Pennsylvania, was employed for over six years in
   sales for NVE, rising to the positions of Vice President of Sales and National Director of Sales.
   Defendant Vincent Rosarbo (“Rosarbo”), a resident of Connecticut, was employed by NVE as a
   salesman from February 5, 2001, through August 18, 2004, when he consented to and executed a
   Separation Agreement.

         On August 10, 2005, NVE filed for Chapter 11 Bankruptcy in the United States
   Bankruptcy Court, District of New Jersey.

          NVE terminated Palmeroni’s employment on January 3, 2006.

          While they were employed by NVE, Palmeroni and Rosarbo were owners of other
   businesses, some individually, some together. One of those businesses was called National Retail
   Consulting Group (“NRCG”). Palmeroni was the 100% owner of NRCG, which was founded by
   Palmeroni to collect payments that he received from NVE brokers.




                                                    6
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 7 of 44 PageID: 10541



          4.      PLAINTIFF’S CONTESTED FACTS (State separately for each plaintiff.
   Proofs shall be limited at trial to the matters set forth below. Failure to set forth any matter shall
   be deemed a waiver thereof).

          A. Plaintiff intends to prove the following contested facts with regard to liability:

          1. At the time that Palmeroni was hired, NVE’s best-selling products contained a
             substance known as ephedra, a natural-occurring stimulant extracted from the ephedra
             plant.

          2. Sales of ephedra products expanded rapidly during the period of Palmeroni’s
             employment until the spring of 2004, when the Food and Drug Administration
             banned the substance as an ingredient in nutraceutical products.

          3. As a result of the ban, NVE anticipated a precipitous drop in sales.

          4. NVE’s bankruptcy filing reflected the fact that sales were down. But largely it was
             precipitated by the fact that over 100 personal injury claims related to ephedra had
             been filed against NVE across the country.

          5. To address these concerns, NVE offered separation agreements to Rosarbo,
             Palmeroni and other employees.

          6. The separation agreement provided employees with two options: 1) accept an
             approximately 50% reduction in salary; or 2) be laid off from NVE and accept 12
             weeks of severance pay at full salary.

          7. Rosarbo chose to take the severance package.

          8. Palmeroni chose to stay with NVE at half his salary.

          9. Robert Occhifinto became suspicious that Palmeroni might be engaged in dishonest
             behavior when, at a trade show, an individual by the name of Carlos Bengoa did not
             appear to know an individual by the name of Roger Sumicek. This was suspicious to
             Mr. Occhifinto because Palmeroni had claimed that Sumicek was Bengoa’s broker.

          10. Mr. Occhifinto thereupon began investigating Palmeroni’s relationship with Sumicek
              and other brokers.

          11. At all times relevant to this dispute, NVE sold products overseas at roughly half the
              wholesale price of products sold in the United States. The reasons for this were that
              foreign purchasers had to pay shipping, they did not have benefit of NVE’s domestic
              marketing program and NVE wished to promote market penetration in other
              countries.

                                                      7
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 8 of 44 PageID: 10542




         12. Palmeroni and Rosarbo were the joint owners of Smart World, Inc. (“Smart World
             US”) and American Wholesale Distribution, Inc. (“AWD”).

         13. Smart World US was a resident of Nevada and was formed on or about June 26, 2001
             in order to purchase NVE products for resale.

         14. The name “Smart World US” was chosen by Palmeroni and Rosarbo because it
             sounded like Smart World Netherlands (“Smart World Netherlands”), a NVE
             distributor located in the Netherlands.

         15. AWD is a resident of Nevada and was incorporated by Palmeroni and Rosarbo on
             July 8, 2001. AWD was formed to sell the products purchased by Smart World US.

         16. Palmeroni and Rosarbo used Smart World US as a vehicle to purchase NVE products
             at NVE’s export price and then resold the products through AWD and VAR.

         17. Palmeroni and Rosarbo purchased the products by having representatives of Smart
             World Netherlands place the orders with NVE pretending that the products were for
             shipment overseas. For that service, Palmeroni and Rosarbo paid a percentage of
             their profits to an entity called T & J Limited through a bank located in Gibraltar.
             The payments were for the benefit of Thomas Sikkink and Jeroen Garvlijn, the
             principals of Smartworld Netherlands. Over the length of the scam, Palmeroni and
             Rosarbo paid Sikkink and Jeroen over $900,000 for their participation in the scam.

         18. After the products were ordered by Smartworld Netherlands on behalf of Smartworld
             US, they were picked up by a company called Foremost International (“Foremost”),
             located in Carlstadt, New Jersey, ostensibly for shipment overseas. Instead, the
             products were stored in the Foremost warehouse until they were shipped to domestic
             customers.

         19. Palmeroni and Rosarbo sold the products to existing NVE customers at a price lower
             than NVE was charging those customers for the same products.

         20. The following individuals and entities purchased diverted NVE product from AWD:
             Ronald Sumicek on behalf of International Sales Group, Carlos Bengoa on behalf of
             CB Distributors, Darren Householder on behalf of Brand New Energy, Steven R.
             Sessions on behalf of Sessions Specialty Company, John J. Portz, Jarrett Portz and
             Katherine Portz on behalf of International Wholesale Service, Inc., International
             Wholesale Supply, Inc. and Alfredo D. Felice, Charmaine C. Felice, on behalf of
             Curtis Beverage.

         21. In his capacity as Vice President of Sales, Mr. Palmeroni’s job responsibilities
             included identifying, managing and negotiating with distributors and brokers of NVE

                                                 8
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 9 of 44 PageID: 10543



            products. Generally speaking, distributors are wholesalers who purchase products at
            wholesale prices and sell them to retailers. Brokers are entities that convince
            distributors to carry a manufacturer’s product line in exchange for a commission paid
            by the manufacturer.

         22. Through various means including assignment of distribution accounts and threats to
             take accounts away, Palmeroni convinced certain brokers to pay him approximately
             20% of their brokerage commissions as kickbacks.

         23. Palmeroni processed the payments he received as kickbacks through NRCG.

         24. Ronald Sumicek, principal of Sunbelt Marketing, admitted to Mr. Occhifinto that he
             paid kickbacks to Mr. Palmeroni.

         25. The following individuals and companies paid kickbacks to Palmeroni: Ronald
             Sumicek on behalf of Sunbelt Marketing, Profit Motivators, Inc., Richard and Jerry
             Horowitz on behalf of Profit motivators, Inc. and PMI Global Marketing Corp. and
             Dirk Nieuwenhuis.

         B. Plaintiff intends to prove the following contested facts with regard to damages: (This
            must include each item of damages, the amount of each item, the factual basis for
            each item and, if punitive damages are claimed, the facts upon which plaintiff will
            rely to establish punitive damages).

         26. Palmeroni received $1,201,492.98 in kickbacks from NVE brokers.

         27. Palmeroni and Vincent Rosarbo received $2,302,426.02 in profit from the
            Smartworld scam.

         28. Palmeroni received $870,425 in salary as an employee of NVE

         29. Vincent Rosarbo received $310,578.67 in salary as an employee of NVE.

         30. The compensatory damages award against Palmeroni should be $4,374,344,
             (exclusive of prejudgment interest) of which $2,302,426.02 will be joint and severally
             owed by Palmeroni and Rosarbo.

         31. The compensatory damages award against Vincent Rosarbo should be $2,613,004.69
             (exclusive of prejudgment interest) of which $2,302,426.02 will be joint and severally
             owed by Palmeroni and Rosarbo.

         Rosarbo’s Response




                                                 9
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 10 of 44 PageID: 10544



            5. Was never offered a separation agreement, was told he couldn't afford me anymore and
    it was this or nothing.

           7. Once again was never offered was told this or nothing.

           9. Carlos Bengoa talked about Sumicek many times to me, he knew him so I don't
    understand the lie

           13 Was told with a wink and nod by Mr O that the
           14 ephedra window due to the FDA was closing and that he
           15 had a lot of inventory and to sell by any means
           16 necessary at a price that would move the product. Mr O
           17 wasn't interested in the details at long as product moved.
           Advantages were all his, product was paid for up front, any
           product that came back due to exp dates being wrong or
           mislabels we moved, got rid of all his inventory as
           requested, was told by overseas people that after having
           talks with Mr. O it was decided to send monies to T&J
           Limited in Gibraltar and using Smart World US was OK as to
           avoid confusion on there end.
           18 As I stated before with a wink and a nod was told
           19 to get rid of the Ephedra product, same as 13, 14, 15, 16& 17.
           20 Everybody was happy, even though the window was closing on Ephedra products, Mr.
           O made tens of millions of dollars which allowed him to move on to his next venture.
           21
           22 have no knowledge of this other then Joe P was ran
           23 ragged by all of the people I companies mentioned
           24 for selling for there own entities, another words
           25 petty jealous due to greed because everybody
           26 recognized the ephedra issue was closing fast. Joe P was always tired and exhausted.
           He was the ends for justifying the means. He was that good of a salesmen that everybody
           wanted him. Don't know where this figures are coming from
           27 NVE &CB Distributors records of that time period
           28 mysteriously disappeared, how do you include our salaries
           29 cause like I said before I picked orders, drove trucks
           0 for shipment of goods, moved the warehouse from one
           31 place to another, when Mr O took the dales team overseas
           for vacation I wasn't included. What a sap I turned out to
           be. Also the product moved faster because of the pricing
           which is what Mr O wanted get rid of inventory that
           contained Ephedra. Here's the ends justifying the means
           again. When it was all said and done we accomplished
           what NVE wanted. Do you have any idea how much
           inventory, mislabeled product, product that came back

                                                  10
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 11 of 44 PageID: 10545



            for any reason that was paid for up front. Now you want
            to complain about profit margains. Instead of a thank you
            we are sued. He would have had half of his warehouse full
            of Ephedra products when the FDA came on him. Its all
            petty jealousies because we were good salesmen, did our
            jobs and then some. Mr O was lucky to have us at that
            point in time to blow out inventory and deal with all the BS
            that went along with the job.




            5.     DEFENDANT’S CONTESTED FACTS (State separately for each defendant.
    See instructions above).

           A. Palmeroni intends to prove the following contested facts with regard to liability.
           Any and all actions taken by Palmeroni during his employment at NVE were known to
    and authorized by defendant Robert Occhifinto.

    Any and all actions taken by Palmeroni during his employment at NVE were known to and
    authorized by defendant Robert Occhifinto.…

           NVE through its attorneys has unilaterally eliminated all of my defenses
    (Palmeroni) below simply because my counterclaims were dismissed. Whether or not they
    were dismissed (and whether my attorney, who was in grave health and is now deceased
    was competent to defend those counterclaims), does not change the fact that everything
    below happened and was why I became a perceived liability and dismissed. therefore I
    demand that my defenses below remain untouched so as not to impinge on my
    constitutional due process rights.

       ● NVE terminated Palmeroni's employment because he complained about:
       ● violations of federal bankruptcy law;
       ● clear violations of public policy;
       ● about rampant sexual harassment in the workplace constituting a hostile work
         environment.
       ● More specifically,

            Parties

       1.      Third party defendant Robert Occhifinto (“Occhifinto”) was NVE’s president during
               the time of Palmeroni’s employment by NVE and had supervisory authority over
               Palmeroni. Upon information and belief, Occhifinto is a resident of New Jersey and is
               employed in the State of New Jersey.

                                                    11
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 12 of 44 PageID: 10546




       2.        Third party defendant Walter Orcutt (“Orcutt”) was NVE’s Senior Vice President
                 during the time of Palmeroni’s employment by NVE and had supervisory authority
                 over Palmeroni. Upon information and belief, Orcutt is a resident of New Jersey and
                 is employed in the State of New Jersey.

       3.        Palmeroni was employed by NVE during the period commencing in or about October
                 1999 and continuing until January 3, 2006. At the time of his termination, Palmeroni
                 was NVE’s Vice President of Sales working under the supervision of Occhifinto and
                 Orcutt.

            1.          On or about August 10, 2005, NVE filed a voluntary petition of bankruptcy
                        under chapter 11 of the U.S. Bankruptcy laws. Since that time, NVE has
                        operated the company as debtor and as a “debtor-in-possession.”

            2.          During the course of his employment, Palmeroni complained to Occhifinto
                        and/or Orcutt about and/ or refused to participate in various of NVE’s
                        activities which Palmeroni reasonably believed to be fraudulent and/or illegal.
                        These activities included, but are not limited to, the following:

       a. Palmeroni learned that NVE’s National Sales Manager, Arthur Prindle, was falsifying
          documents, increasing NVE’s stated insurance coverage so that it could misrepresent to
          its customers that it had the amount of insurance those customers required of it. When
          Palmeroni spoke to Occhifinto and Orcutt about this, in or about October of 2005,
          Occhifinto responded that the matter of insurance coverage was not Palmeroni’s
          department and that Palmeroni should not worry about it.

       b. NVE gave Ford cargo vans to customers who agreed to buy certain amounts of NVE’s
          products. In or about the fall of 2005, when one of NVE’s customers, International Sales
          Group, did not meet its commitments, a sales associate, Glenn Lee, was told to auction
          off several vans for cash. When Palmeroni told Occhifinto that the collection of the
          money for the vans would make the creditor happy, Occhifinto sarcastically replied,
          “What do you have to do with the vans again?” Palmeroni then went to Orcutt and told
          him that the assets from the sale of the vans needed to be remitted to the creditors and
          that not doing so was a serious violation. Orcutt stated that he would look into it. Upon
          information and belief nothing was ever done about the company’s not remitting the cash
          proceeds from the sale of the vans to the creditors.

       c. After the bankruptcy filing, Occhifinto requested that Palmeroni set up numerous cash
          deals with customers so that they did not have to be reported to the creditor committee.
          Palmeroni objected to Occhifinto about doing this stating that this would be bankruptcy
          fraud. Palmeroni refused to set up the cash deals and further told Occhifinto that he felt
          very uncomfortable about such transactions. Occhifinto called Palmeroni a “pussy.” He
          asked Palmeroni what he was worried about, questioned Palmeroni’s loyalty to the

                                                     12
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 13 of 44 PageID: 10547



           company and stated that the “bankruptcy guys don’t know where all the money goes.”
           After this incident, Palmeroni was not asked to participate in cash deals anymore and,
           upon information and belief, was worked around when the company was making such a
           deal.

    d.     After the bankruptcy petition was filed, Occhifinto had people on NVE’s payroll do
           construction on his personal homes. He charged the work done and the supplies for the
           construction to NVE. Palmeroni complained to Orcutt about this and stated that such
           activity was going to get the company shut down. Nothing was done about the situation;

    e.     NVE insisted that Palmeroni work with people, such as one Jared Wheat, who was
           engaged in unlawful activities and was fleeing from federal law enforcement officials.

           Violations of the LAd

           1. Prior to his termination, Palmeroni opposed the sexual harassment of certain of NVE’s
    women employees and complained to Occhifinto and to Orcutt. These activities included, but
    were not limited to the following:

           a. On numerous occasions, Occhifinto bragged in the office about sexual activities he
              had with women employees and other women. Palmeroni told Occhifinto that this
              was not right and that he had to stop. Occhifinto told Palmeroni to “mind his own
              business.”

           b. In or about the summer of 2005, Palmeroni was informed of an incident in which one
              of NVE’s male employees enticed a female former intern into Occhifinto’s empty
              office to have sex. Unbeknownst to the former intern, there was a prearrangement for
              several men, including Occhifinto and Orcutt, to view the sexual encounter through a
              window into the office. Palmeroni angrily went to Orcutt about what he had heard
              and Orcutt laughed about the incident. A short while later, Occhifinto called
              Palmeroni into his office, admitted that the incident occurred and asked Palmeroni
              how he had heard about the incident. Palmeroni did not answer, but told Occhifinto
              that the people involved had “a lot of balls,” and that the situation was “serious” and
              “unbelievable.” Occhifinto responded that Palmeroni was “sticking his nose in where
              it didn’t belong” and “was stepping on very thin ice.”

           c. In or about the fall of 2005, several NVE employees came to Palmeroni to report to
              him that an accounts receivable clerk, Diane Torre, had complained to them that Mr.
              Orcutt continually made comments about her physique and sexually suggestive
              remarks to her. Such comments included that Ms. Torre’s “assets speak for
              themselves,” and that Orcutt felt that he and Ms. Torre could “have a lot of fun
              together.” Palmeroni reported these complaints to Occhifinto, who said that he would
              look into them. Shortly thereafter, Palmeroni was called into Orcutt’s office. Orcutt
              told Palmeroni that there was a misunderstanding that “[I]f that bitch didn’t want

                                                   13
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 14 of 44 PageID: 10548



               people staring at her big tits, she should cover them up more.” He further said that
               Palmeroni was a “little rat” and that he needed to learn to keep his mouth shut if he
               valued his job.

           d. On numerous occasions, including during the fall of 2005, Orcutt made sexually
              suggestive and offensive comments in front of employees. For example, when
              someone was in a bad mood, Orcutt would say that they were “obviously not getting
              any.” He threatened to put young women “over his knee.” He talked loudly about
              prostitutes he engaged on a trip to the Dominican Republic. He drove an employee,
              Jennifer Duane-Hunsicker, to tears continually commenting on her weight and how
              large her “ass” had gotten following her pregnancy. He told Ms. Duane, “maybe if
              you dropped about 30 pounds people would have time for your petty bullshit again.”
              Palmeroni complained to both Orcutt and Occhifinto about these comments on many
              occasions. Orcutt told Palmeroni that if he didn’t like the situation he could quit.
              With regard to Ms. Duane-Hunsicker, Occhifinto’s reply to Palmeroni was “Fuck that
              bitch. Get out of my office.” Occhifinto also told Palmeroni that he was moving into
              “dangerous territory.”

           e. At the company Christmas party in December, 2005, a receptionist, Tiffany Kistle,
              became very drunk. Male employees of the company attempted to take advantage of
              her. Among them, Orcutt had her sit on his lap and a sales associate, Robert Cella,
              grabbed her breasts. Palmeroni put a stop to the situation. The next day, Palmeroni
              told Occhifinto about the situation and suggested that Cella be fired. Occhifinto said
              that he did not want to fire Cella and then said “Keep pushing Joe [Palmeroni’s
              nickname.] I don’t think it is Cella who needs to worry about getting fired.”

           Palmeroni is terminated

            7. Palmeroni went on a short vacation between Christmas and New Year’s Day and
    returned to work on January 3, 2006. When he returned, he was called into Occhifinto’s office.
    Occhifinto told Palmeroni, in front of the company’s in-house counsel, David Caldwell, that
    things “were not working out” and that he was fired. Palmeroni was told to leave and was not
    allowed to go to his office to collect his personal effects.

             8. Upon being escorted out by Mr. Caldwell, Palmeroni told him that he believed he was
    being fired in retaliation for his complaints. When Mr. Caldwell heard this, he placed Palmeroni
    into a conference room and asked him to wait there. Mr. Caldwell returned with Occhifinto
    shortly thereafter. Occhifinto then told Palmeroni that he was being terminated for poor
    performance.

           Fraud and/or contractual breach as to year-end bonus

            9. During the course of Palmeroni’s employment by NVE, in the late winter or early
    spring of 2005, his salary was dramatically reduced, from approximately $175,000 per annum to

                                                    14
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 15 of 44 PageID: 10549



    approximately $75,000 per annum. In response to Palmeroni’s complaints about this salary
    reduction, Occhifinto told Palmeroni that if he continued to work for NVE notwithstanding the
    salary reduction, he would be paid a year-end bonus at least equal to the amount of the reduction
    of his salary.

          10. At the time Occhifinto so advised Palmeroni, Occhifinto knew that no such year-end
    bonus would be paid to Palmeroni.

           11. In reliance on Occhifinto’s representation, Palmeroni continued to work for NVE
    notwithstanding the dramatic reduction in his salary.

             12. NVE accepted Palmeroni’s services but did not pay him the promised year-end
    bonus.

             13. Occhifinto and NVE thus defrauded Palmeroni of services.

             14. NVE thus breached its agreement with Palmeroni.

             Fraud and/or contractual breach as to severance benefit

            15. In late 2005, Occhifinto sought to persuade NVE’s employees, including Palmeroni,
    to sign a draconian non-competition agreement.

           16. In an effort to persuade Palmeroni to enter into that non-competition agreement,
    Occhifinto advised Palmeroni that he was entitled to a generous severance arrangement as part of
    his employment. On this occasion, Occhifinto reminded Palmeroni that other NVE employees
    had received severance packages upon their separation from NVE’s employ.

           17. Palmeroni continued to work for and to provide services to NVE relying in part on
    Occhifinto’s statement that the terms of Palmeroni’s employment included a severance
    arrangement.

             18. Upon Palmeroni’s termination, however, no severance was provided to him.

             19. Occhifinto and NVE thus defrauded Palmeroni of services.

             20. NVE thus breached its agreement with Palmeroni.

             22. NVE illegally terminated Palmeroni in retaliation for his disclosures to his
    supervisors, Occhifinto and Orcutt, and for his refusal to participate in activities which
    Palmeroni reasonably believed were in violation of the law and/or fraudulent. Said retaliation is
    in violation of N.J.S.A.34:19–1 et seq.




                                                    15
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 16 of 44 PageID: 10550



           23. At all relevant times herein, third party defendants Occhifinto and Orcutt were both
    individuals acting directly or indirectly on behalf of or in the interest of NVE and with NVE’s
    consent pursuant to N.J.S.A.34:19-2(a).

            24. Third party defendants Occhifinto and Orcutt illegally participated in the termination
    of Palmeroni’s employment in retaliation for his disclosing to them and refusing to participate
    with them in their and the company’s activities which Palmeroni reasonably believed to be in
    violation of the law and/or fraudulent. Said retaliatory activity is in violation of N.J.S.A. 34:19-1
    et seq.

           25. As a result of the actions and inactions stated above, Palmeroni suffered damages
    including, but not limited to, economic loss, time loss, emotional distress, and humiliation.

           ***

            27. NVE owed Palmeroni a duty not to retaliate against him because of his opposition to,
    reporting of and/or refusal to perform any act violative of a clear mandate of public policy.

           28. Palmeroni refused to participate in acts violative of a clear mandate of public policy.

           29. Palmeroni opposed and reported acts by NVE and/or its employees violative of a
    clear mandate of public policy.

            30. NVE undertook retaliatory acts against Palmeroni, including his wrongful
    termination, in retaliation for his opposition to, reporting of and refusal to participate in acts
    violating a clear mandate of public policy.

            31.    Palmeroni was damaged thereby.

           ***

             33. NVE, and Occhifinto and Orcutt individually, illegally terminated or participated in
    the illegal termination of Palmeroni’s employment in retaliation for his opposing and reporting
    acts of sexual harassment. Said retaliation is in violation of N.J.S.A.10:5-12(d).

           34. As a result of the actions and inactions stated above, Palmeroni suffered damages
    including, but not limited to, economic loss, time loss, emotional distress, and humiliation.

           ***

             36. Defendants Occhifinto and Orcutt illegally aided and abetted each other and NVE in
    retaliating against Palmeroni for reporting and opposing their sexual harassment. Said actions
    are in violation of N.J.S.A.10:5-12(e).


                                                      16
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 17 of 44 PageID: 10551



           37. As a result of the actions and inactions stated above, Palmeroni suffered damages
    including, but not limited to, economic loss, time loss, emotional distress, and humiliation.

           ***

           38. [Omitted by the Palmeroni Defendants]

           39. NVE and Occhifinto represented to Palmeroni that NVE would provide him with a
    generous severance arrangement and would pay him a year-end bonus at least equal to the
    reduction in Palmeroni’s salary.

           40. At the time NVE and Occhifinto made these representations, they were already
    aware that such representations were untrue.

         41. In reliance on these representations by NVE and Occhifinto, Palmeroni provided
    NVE with services.

           42.    Palmeroni was damaged thereby.

           43.    [Omitted by the Palmeroni Defendants]

           ***

           44. NVE and Palmeroni entered into an agreement pursuant to which Palmeroni
    provided services to NVE and pursuant to which NVE was obligated in various ways to
    Palmeroni.

           45. NVE breached its agreement with Palmeroni by failing to provide him with a
    severance arrangement and by failing to pay him an agreed upon bonus.

           46. at sometime subsequent to Mr. palmeroni’s employment, Mr. Occifinto informed him
    that NVE would be helping in the marketing for a new product NVE was manufacturing for
    company owned by Jared wheat

          47. Mr. wheat was someone that had made Mr. Occifinto’s acquaintance while he(Mr.
    week) was incarcerated for various drug offenses.

           48. Mr. Occifinto informed Mr. palmeroni that Mr. wheat had synthesized a revolutionary
    herbal Viagra

           49. defendant palmeroni told Mr. Occifinto that he (Mr. palmeroni) had serious
    reservations about advising our present clients who we were doing very successful business with
    to work with Mr. wheat and his company has defended palmeroni had been advised by several
    people (including senior vice president Ron Bossi) that was only a matter of time before Mr.

                                                   17
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 18 of 44 PageID: 10552



    wheat was back in jail. Defendant palmeroni was told that Mr. wheat had a deep disdain for law
    enforcement and the FDA and was thought to be extremely dishonest and “a loose cannon”.

            50.after much discussion between Mr. Rosarbo and Mr. palmeroni and Mr. Occifinto, Mr.
    Occifinto advised Mr. palmeroni to handover the contact information for his top four
    convenience store clients to Mr. wheat and for defendant palmeroni to call each of those “heavy
    hitters”, make an introduction to make sure that these customers new “Jarret was with us”. Mr.
    Occifinto promised that would be the extent of defendant palmeroni’s involvement on Mr.
    wheats project.

            51. Before long Mr. wheat was having issues with one of NVE’s biggest customers CB
    distributors, and their owner Carlos Bengoa.Mr. wheat and Mr. Bengoa had had some very nasty
    words pass between each other at a tradeshow because and differences on how stamina RX
    would be marketed. Mr. Bengoa called Mr. palmeroni and insisted that he had the
    product(stamina RX) assayed and that it contained prescription drugs such as Viagra. Mr.
    Bengoa was very irate, and said he was contacting the DEA because “Mr. wheat was a scumbag ,
    and belonged back in jail”. Mr. palmeroni brought Mr. Occifinto up to speed and transfer the call
    to his office which was connected to Mr. palmeroni’s office. Mr. Bengoa also called Mr.
    Rosarbo later that day and told him there was “going to be trouble” Mr. Occifinto assured
    defendant palmeroni “that the product was fine, and this with all blow over”

            52. some months later Mr. palmeroni was summoned to Mr. Occifinto’s office, and told
    “things have changed” and “we are not leaving any money on the table. Defendant palmeroni
    was instructed over his strong objections, that he would personally oversee Mr. wheats
    introduction into the mass market including all of NVE’s largest accounts, such as Rite aid
    Eckerd, etc. if Mr. palmeroni would not do it Mr. Occifinto said, he would find someone that
    would. Mr. palmeroni this time with Mr. Rosarbo implored Mr. Occifinto to seriously rethink the
    plan of marketing stamina RX as NVE’s own product. Mr. Occifinto would not be convinced.

           53. After many months of hard work and travel across the country Mr. palmeroni had
    succeeded in placing stamina RX into some of NVE’s biggest customers. Orders had been placed
    and product was set to be shipped.

            54. Defendant palmeroni was in Florida at a tradeshow, when he received a call that
    armed federal agents had raided NVE’s headquarters and had seized all of the stamina RX as an
    adultered substance containing prescription drugs.

            55. Defendant palmeroni spent the next several weeks, indeed the next several months,
    “cleaning up the mess that was made by being unable to ship product to all the stores that had
    cleared out their shelves and made room for it up to six months in advance. It was a nightmare
    for the company (NVE).

            56. At approximately the same time defendant palmeroni was working on Mr. Occifinto’s
    orders to play stamina RX in the United States market, Mr. Occifinto and Mr. wheat flew to

                                                   18
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 19 of 44 PageID: 10553



    Amsterdam to make an export deal with a company formed by Thom Sikkink and his partner
    Jeron Gravlyn. (The court should note these are this very same individuals that NVE claims were
    in “cahoots” with defendant palmeroni and defendant Rosarbo in this lawsuit)

          57. Defendant palmeroni was told that a multimillion dollar export deal was
    consummated in Amsterdam upon Mr. Occifinto’s arrival back to the United States with
    Mr.wheat. Mr. Occifinto told Mr. palmeroni that Mr. palmeroni would not have to worry about
    the Amsterdam deal, “because all the money was staying there”

            58. A short time later after the product was shipped Amsterdam Mr. palmeroni overheard
    a call with the private label shipping clerk Diane. A very large shipment of product had been
    stopped at customs upon arriving in the Netherlands and had been found to contain high amounts
    of controlled substances and prescription drugs. Upon going to pick up the shipment Mr. Gravlyn
    was incarcerated. Despite this Mr. Occifinto refused to stop the rollout to NVE’s large customers
    as described above.

             59. Sometime later Mr. palmeroni was summoned to Mr. Occifinto’s office. Mr.
    Occifinto had received a lawsuit naming him and NVE. It was from several silent partners of Mr.
    Gravlyn and Sikkink that were involved in his Amsterdam deal and it was filed in federal court
    in New York City. NVE was being sued for proximally $900,000 that these partners in
    Amsterdam. They claimed that they had paid Mr. Occifinto a large down payment in cash while
    he was in Amsterdam and that they had proof by way of Mr. Occifinto’s signature on a signed
    receipt.

            60. Mr. Occifinto screamed to get those “asshole” duchies (Mr. Gravlyn, and Mr.
    Sikkink). Defendant palmeroni got them on the phone, at which point Mr. Occifinto screamed
    that he had already took care of this on that “other project” and that these guys better “make this
    go away”.

            61. Defendant palmeroni was later informed by Mr. Gravlyn upon his visit to NVE’s
    offices that those partners were “connected with the Saudi’s” and that it was good that Mr.
    Occifinto had figured out how to pay back the money, because Mr. Gravlyn was “on the hook”
    until this was all paid back (this being the debt incurred when the adulterer product was ceased in
    the Netherlands)

           62. Mr. palmeroni was later informed that the lawsuit was dropped.around the same time,
    and several times after that Mr. palmeroni told Mr. Occifinto directly that he would have no
    more involvement whatsoever with anything to do with Mr. wheat or his company. Defendant
    palmeroni told Mr. Occifinto “no amount of money in the world is worth going to jail over this, I
    have sick daughter to look after and I can’t do that from jail” Mr. Occifinto told defendant
    palmeroni “pipe down you’re too busy with all the big money accounts anyway so shut up and
    focus on that, art(Prindle) and I will handle Jared (Wheat)




                                                    19
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 20 of 44 PageID: 10554



            63. It is imperative that the jury know of all the machinations noted above. as the story
    that has been presented by Mr. Occifinto as far as overseas accounts in Gibraltar(he denies any
    knowledge” etc. and his interaction with the very same Dutch people he claims were “in on this
    scam with Rosarbo and palmeroni” were actually owed quite a bit of money by Mr. Occifinto
    and even had to go to jail for a short time because of what was described above. One could
    reasonably infer that there is much more going on behind the scenes that Mr. Occifinto has been
    willing to admit. And that his relationship with these gentlemen (Sikkink and Gravlyn) was
    much more complex than he(Mr. Occifinto) has admitted. it is also telling that Mr. Sikkink and
    Gravlyn had been the state several times during this lawsuit to visit Mr. Occifinto and yet they
    are not part of this case in any meaningful way.

           64. Subsequent to Mr. wheat products stamina RX being seized, Mr. palmeroni became
    aware of Mr. Occifinto and NVE’s plant manager Mr. Mike Williams making several trips to the
    country of Belize help set up a manufacturing facility with Mr. Jared wheat.
           65. Mr. palmeroni have just arrived back from three weeks on the road for NVE when he
    turned on the national news.

            66. On the national news the chairman of Pfizer was being interviewed concerning fake
    prescription drugs being manufactured outside the country.

           67. The chairman of Pfizer noted that they were closing in on a large operation in the
    country of Belize. Defendant palmeroni was stunned and had a very bad feeling

           68.defendant palmeroni immediately called Mr. Occifinto regarding this. Mr. Occifinto
    refused to talk to Mr. palmeroni on the phone, so Mr. palmeroni drove to his office and met Mr.
    Occifinto there.

             69.Mr. palmeroni advised Mr. Occifinto what he’d seen on the news as far as Pfizer was
    concerned .; Mr. Occifinto denied any knowledge of anything. Mr. palmeroni once again advised
    Mr. Occifinto that he was a loyal employee, and was satisfied with the money he was making,
    and health insurance he had for his daughter but that he could not go to prison for anything Mr.
    Occifinto or the company may be involved in. Mr. Occifinto assured Mr. palmeroni neither Mr.
    Occifinto nor NVE, nor for that matter Jared wheat or his companies were involved in anything
    illegal. Furthermore Mr. palmeroni no longer dealt with Mr. wheat so Mr. palmeroni should just
    “shut the F – – – up.”

             70. Sometime later Mr. palmeroni once again saw a news story, this time talking about a
    joint raid with United States drug enforcement and the authorities in Belize. When he arrived
    back at NVE Mr. Prindle informed defendant palmeroni that Jared was “on the run”. However he
    kept in contact with Mr. Occifinto by way of Mr. Prindle. Mr. Prindle acted like this was a big
    adventure. Mr. palmeroni felt physically sick.

           71. Sometime after the raid mentioned above Mr. Occifinto have Mr. palmeroni clear his
    schedule for an unplanned trip. theTwo of them were to use Mr. Occifinto’s private plane, they

                                                   20
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 21 of 44 PageID: 10555



    were going to “stop in and visit some customers” and would be gone a few days. Mr. palmeroni
    thought this was extremely strange as he had never seen Mr. Occifinto take this type of trip in the
    past.

           72. Mr. Occifinto and Mr. palmeroni did visit a couple of small customers. But soon it
    was announced that they would be heading to Atlanta. Atlanta was the headquarters of high-tech
    pharmaceuticals, Jared wheat’s company.

           73. Mr. Occifinto and Mr. palmeroni landed at a small airport outside Atlanta they were
    met by a gentleman named Calvin. Mr. palmeroni had never met Calvin, but Mr. Occifinto
    seemed very familiar with him.

            74. Calvin who is apparently a high ranking employee at high-tech pharmaceuticals
    explained that the company was in chaos. Mr. wheat was still “in the wind” and things were
    falling apart quickly at the company.

             75. Calvin also explained to Mr. Occifinto that several of the key people had been
    arrested at the company, at least one of the executives was charged with obtaining silencers to
    assassinate an FDA agent. Calvin suggested Mr. Occifinto takeover high-tech pharmaceuticals
    fully, lest he (Mr. Occifinto) lose millions of dollars, which Mr. Occifinto stood to lose as the
    main manufacturer for high-tech pharmaceuticals.

            76. Calvin dropped Mr. palmeroni and Mr. Occifinto back at the airport. Once on the
    plane Mr. Occifinto asked Mr. palmeroni what he thought of NVE taking over the company. Mr.
    palmeroni responded that he wanted nothing to do with anything happening and high-tech
    pharmaceuticals. Mr. Occifinto assured Mr. palmeroni that he would just take over the company
    and then soon after get rid of all the employees and then just manufacturer and distribute from
    NVE’s New Jersey location. Mr. palmeroni again indicated he wanted nothing to do with people
    running around purchasing silencers etc. Mr. Occifinto told Mr. palmeroni “there’s nothing to
    worry about. And if you’re worried about the three letter guys I’ve got that covered.” The
    implication from Mr. Occifinto was that he was cooperating with the Drug Enforcement
    Administration or some other federal agency as he had in the past and therefore could play both
    ends against the middle if need be. Mr. Occifinto told Mr. palmeroni if if Mr. palmeroni was in
    involved, he wasn’t sure Mr. palmeroni could be trusted. Mr. palmeroni laughed it off and said
    there was enough work at the company besides high-tech’s business and Mr. palmeroni would
    prefer to stay in the dark and not be involved but would advised that NVE in no way get
    involved but instead take the loss and do no business with high-tech at all. Mr. Occifinto replied
    “keep dreaming”

            77. Soon after this conversation above took place,Occifinto told Mr. palmeroni that the
    two of them were going to take an unannounced stop at Mr. Occifinto’s $10 million plantation in
    South Carolina. This took Mr. palmeroni by surprise. Mr. Occifinto’s plantation consisted of
    something like 10 homes on approximately 800 acres on a river that let out to the ocean. It was
    very isolated with no cellular service and although Mr. Occifinto frequently took certain other

                                                    21
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 22 of 44 PageID: 10556



    employees to the plantation to “whore around” Mr. palmeroni had never set foot nor been invited
    to Mr. Occifinto’s estate.Mr. palmeroni was not comfortable going to Mr. Occifinto’s plantation
    alone especially with Mr. Occifinto in his extremely agitated state Mr. palmeroni insisted that he
    had to get home and was getting extremely sick after all the time on the road. after much
    insistence Mr. Occifinto agreed to let Mr. palmeroni catch a commercial flight home.

           78. Mr. palmeroni was let go from NVE a short time after all of this occurred

            79.not long after Mr. palmeroni was let go from NVE use made aware that Mr. Jared
    wheat had been arrested by the authorities on multiple charges including conspiracy to kill a
    federal agent( with a silencer) as well as manufacturing millions of doses of fake
    pharmaceuticals distributed worldwide including Lipitor, Viagra, and various blood pressure
    medications and cancer medications.

             80. the information given above is important for the jury to know. Especially in light of
    recent statements by Mr. Rosarbo who quotes Mr. Occifinto as saying “Joe’s can you get us all
    thrown in jail “it stands to reason that Mr. Occifinto was talking about the seriousness of the
    illegal activity that was spoken of in front of defendant palmeroni by Calvin. Mr. palmeroni
    made it clear that was not interested in would not stand for, and would not participate in any
    illegal activity. It stands to reason that Mr. Occifinto would start a campaign to discredit Mr.
    palmeroni for just such a reason.

            81. Defendant palmeroni intends to introduce evidence that Mr. Occifinto continually
    misleads and hides evidence. He goes in the character of Mr. Occifinto that not only was
    evidence destroyed in this case, but that Mr. Occifinto was found to have lied to the court in
    Michigan concerning a laptop that Mr. Occifinto claimed to not own but was later found to have
    lied about. The court to recognize that Mr. Occifinto goes to great lengths to cover up evidence
    does not support his agenda. He has established a pattern of lying and destroying evidence.
    Mr. palmeroni will also introduce recently uncovered evidence evidence that Mr. Occifinto lied
    to the United States Congress. It naturally follows that Mr. Occifinto would lie anytime he finds
    advantages, without regard to the possible penalties.

    defendant palmeroni should also be allowed to introduce as part of his defense the theory
    that this lawsuit was brought to harass defendant palmeroni as well as defame him and
    prevent him from ever working in this industry again, especially for a competitor of NVE.
    The actions taken by NVE and Occifinto are very similar to those used in a so-called
    SLLAP suit and constitute a pattern of harassment . In furtherance of that, defendant
    palmeroni should be able to introduce the following.

             82. Mr. palmeroni’s wife and other relatives were sued in this very lawsuit with all
    charges against them being dismissed. This has great relevance to the case because the court
    found no reason that they should be included in this lawsuit and great time and expense as well
    as immense amounts of stress all done to Mr. palmeroni’s family to cause emotional harm and
    stress to Mr. palmeroni and his family. The court can clearly see that this was done in an

                                                     22
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 23 of 44 PageID: 10557



    amended complaint that was brought after Mr. palmeroni was deposed in a case against NVE in
    federal court in Michigan. The jury should be the final arbiter as to why Mr. Occifinto and NVE
    would bring a federal lawsuit against innocent people.

            83. Mr. palmeroni should be allowed to introduce evidence that after his testimony in the
    case mentioned above in federal court in Michigan, and the NVE and Mr. Occifinto brought an
    amended complaint that included every customer that Mr. palmeroni was working with after he
    left NVE. Mr. Occifinto obtained this information by going through Mr. palmeroni’s supposedly
    private tax returns which the court granted access to.

            84. Defendant palmeroni should be allowed to introduce evidence that NVE, Mr.
    Occifinto, and their attorneys at Pashman Stein, first brought an amended complaint that stated
    that defendant palmeroni, and defendant Rosarbo, stole and counterfeited NVE product and then
    resold it. Mr. palmeroni’s attorneys at the time presented NVE’s attorneys proof of bank wires
    form Mr. palmeroni and Mr. Rosarbo’s companies totaling several million dollars to NVE for the
    supposedly stolen and counterfeited product and demanded that the amended complaint be
    withdrawn. At that time NVE withdrew that complaint and changed the amended complaint to
    the one we see now which changes the “theory” of how NVE was taken advantage of. Any jury
    could see the harassment implicit in these actions taken by NVE. They were simply throwing
    anything against the wall that would stick in order to prolong the lawsuit and therefore the
    financial and mental stress against palmeroni and his family.

            85. Mr. palmeroni should be allowed to present evidence that shows that attorney Samero
    while representing NVE, continuously harassed Mr. palmeroni’s fiancé at her place of work by
    serving her with several subpoenas, even though they had been advised that Mr. palmeroni’s
    fiancé had an attorney representing her and the attorney had contact Mr. Samara directly on these
    matters. Mr. palmeroni’s fiancé was a bank manager at this time and this aggressive conduct by
    NVE’s attorneys was only to harass Mr. palmeroni and his fiancée while embarrassing Mr.
    palmeroni’s fiancé to her subordinates.

             86. Following in that pattern of harassment, Mr. Samara insisted on deposing Mr.
    palmeroni’s fiancé within days of her pregnancy due date. Even worse, when Mr. palmeroni’s
    fiancé could not show up for a deposition because she was giving birth, Mr. Samara threatened
    sanctions on Mr. palmeroni’s fiancé and her attorney and demanded to be given proof of the
    birth of Mr. palmeroni’s and his fiancée’s son. NVE’s attorneys can cry and howl all they want
    this is not relevant, but any jury could see that there was no reason for these actions except
    harassment of Mr. palmeroni and his wife,as well as his unborn child. Federal law does not allow
    a lawsuit to be brought simply to harass or intimidate. Plaintiff can show no other reason why
    these actions were taken in this manner

            87. In Mr. sumicek’s sworn deposition, he testifies that Mr. Occifinto told him directly
    that even though he(Mr. Occifinto) may not win this lawsuit he would be destroyed financially
    either way. That testimony which has no reason to be thought untrue, shows that from the very


                                                    23
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 24 of 44 PageID: 10558



    beginning that was Mr. Occifinto’s intention. The jury is entitled to make their own decisions
    regarding that.

            88. Palmeroni should be allowed to introduce evidence that he has tried to settle this case
    to Mr. Occifintos satisfaction a mere two days after Mr. palmeroni was terminated but that Mr.
    Occifinto would not even make a demand until approximately 10 years into the case. In a civil
    case where a monetary recompense is the only compensation available to a plaintiff, a reasonable
    person could extrapolate the fact that this case was about harassment and preventing Mr.
    palmeroni from making a living, as well as bankrupting him and his family. It is up to the jury to
    decide if this is Mr. Occifinto’s true intention in bringing these scurrilous charges and they
    should be allowed to see and hear the evidence of this harassment in its entirety.

            89. Mr. Palmeroni should be allowed to introduce evidence that Mr. Occifinto has spent
    millions of dollars on this case , even though his expected return is minimal. NVE’s attorneys
    will cry that what Mr. Occifinto’s legal bills were is protected by attorney-client privilege, but
    defendant palmeroni doesn’t need any “privileged information”. A reasonable person can
    extrapolate a reasonable figure by looking at the prevailing hourly wage for a litigation lawyer in
    New Jersey and the estimated time that has been put into this case by Mr. Occifinto’s legal team.
    Mr. Occifinto has had to attorneys at all times involved in absolutely every aspect of this case
    and every appearance in this case including Mr. palmeroni’s bankruptcy hearings as well as by
    information and evidence Mr. Rosarbo bankruptcy hearings. The court should reasonably
    wonder, with all the funds expended by NVE on this case, what reason would NVE have to
    spend millions of dollars with little or no return. This is not prejudicial, this is a cornerstone of
    the case. And it’s something that the evensome of the judges have wondered aloud in this case.


           Plaintiff’s Response to Palmeroni’s Contested Facts

            The allegations set forth above all relate to Palmeroni’s prior counterclaim against NVE.
    The Court dismissed Palmeroni’s counterclaim on summary judgment. Palmeroni filed a motion
    for reconsideration of that decision which the Court denied. The allegations above are not
    relevant to any of the remaining claims in this matter. In addition to being irrelevant, the
    allegations set forth above are unduly prejudicial and would be highly likely to confuse the jury
    as to the issues to be decided in this matter. NVE has filed an in limine motion to exclude
    Defendants from referencing such allegations at trial which is currently pending before the
    Court. For all of these reasons, the Court should not include the allegations set forth above in the
    Final Pretrial Order.

           Rosarbo’s Response to Palmeroni’s Contested Facts

           PARTIES

               1. N/A
               2. N/A

                                                     24
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 25 of 44 PageID: 10559



            3. N/A

            1. N/A
            2. N/A

            a. As I stated before Mr. Prindle has his own agenda which Mr.
               O knew about, wasn’t there at the time of the insurance
               misrepresenting.
            b. N/A wasn’t working there
            c. N/A “                     “
            d. N/A “                      “
            e. I remember Jared Wheat, see attached paperwork as proof
              of Jared Wheat’s character.


          VIOLATIONS OF THE LAD

            1. Palmeroni opposed sexual harassment .

            a. I wasn’t there during this time but
            b. I told you my experiences about this
            c. subject matter
            d. also just remembered at a tradeshow with my wife in the
               beginning of my job Bob Cella and Jeff were looking at
               playboy books right in front of my wife making general
               comments which made my wife very edgy. Told Joe P
               about it and he was livid. He told Mr. O about it and nothing
               happened but I didn’t bring my wife on any more
               tradeshows that I attended with Bob C and Jeff.


          PALMERONI IS TERMINATED

            7.-45. I wasn’t working there at this time but from how I’ve
               seen Mr. O have no loyalty what so ever to anyone but
               himself I could believe what Mr P is saying. He has no
               ethics scruples or morality. Mr. O is capable of doing
               anything to anyone.
            46-50 I didn’t know much about Mr. Wheat at this time except
               that he was a fast talker and was on;y concerned about his
               products. I didn’t trust him at all and felt he was going to
               put the company in a bad position somewhere along the
               line.
            51-53 Mr. Bengoa and Mr Wheat were at each others throats

                                                 25
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 26 of 44 PageID: 10560



                from the beginning and now that I’ve had time to remember
                and review testimony and documents I’ve come to this
                conclusion. Yes Mr Wheat was bad for our company and
                business and yes Mr Bengoa had arguments with Mr Wheat
                from the beginning but Mr Bengoa’s attitude toward Mr
                Wheat is based on Mr Bengoa’s own deceit and treachery.
                Mr. Wheat was another person that Mr O likes and that was
                going interfere with Mr Bengoa’s agenda, plans to get close
                to Mr. O for his own personal advancement thru the
                industry. Lets face it Mr. Bengoa’s business grew
                dramatically from the time he met Mr P till the time he felt
                comfortable with his relationship with Mr O and didn’t need
                Mr. P once again lots of treachery and deceit amongst the
                players.
              54-55 I was there when Federal Agents raided NVE’s head-
                quarters and took Mr. O child to my wife to my apartment for
                the day because I felt it was unsafe for a toddler to be there
                while a search was going on and didn’t know the outcome of
                her father for that day.
              56-81 I wasn’t there during this time but have uncovered
                evidence to prove these allegations. see attached. This all
                falls under the character and pattern of Mr O’s criminal
                mind. He will push everything to the limit and I pity the
                person who doesn’t agree with him. Whether it’s Mr Wheat
                Mr Bengoa, Mr. Sikkink or Mr. Gravlyn ( the latter who i was
                involved in) the bottom line is Joe and I were the pawns to
                use at our expense. Everyone of these people made money
                including us but we are the scapegoats now. None of these
                other people are being sued because they are directly or
                indirectly still doing business with Mr. O. We are not needed
                anymore so out you go. I also didn’t agree with the
                womanizing life that always came into play. I repeat this all
                falls under Mr O’s patterns of criminality and character of
                how he disrespected his women.




           B. Palmeroni intends to prove the following contested facts with regard to damages. (This
    statement must include the factual basis for each defense against plaintiff’s claims for damages).

            Palmeroni disputes that NVE was harmed at all by any of his actions, and if harmed,
    Plaintiff’s damages are purely speculative and cannot be proven. The basis for this opinion is set
    forth in his expert opinion previously served upon counsel and filed with the court

                                                   26
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 27 of 44 PageID: 10561




           A. Rosarbo intends to prove the following contested facts with regard to liability

          A. Have already explained the selling of Ephedra thru SmartWorld USA and other
    companies

           B. Rosarbo intends to prove the following contested facts with regard to damages. (This
    statement must include the factual basis for each defense against plaintiff’s claims for damages).

        B. I will also include factual evidence of continued criminal
    conduct. pattern and character. This is highly admissible because
    it shows a series of situations from beginning to now. Jury needs to hear this so they can have a
    complete understanding of how Mr.O criminal mind works. As a USN Veteran of 10 years with
    good conduct medals and an honorable discharge my character
    is being questioned immensely


           B. NVE was not harmed but came out smelling like a rose due to most if not all of there
    Ephedra based product was sold and didn't to my knowledge have any come back. If given the
    opportunity the Energy drink Y J Stinger would have been his next product to explode. Product
    had three different flavors that compared to Red Bull tasted very good. Packaging was very
    colorful. Product was I'm told given to Walter Orcutt who is the VP of NVE and it went no-
    where. Wouldn’t doubt if he has those records that mysteriously disappeared at the most
    opportune time.



             6.        PLAINTIFF’S WITNESSES (Aside from those called for impeachment
    purposes, only those witnesses whose names and addresses are listed below will be permitted to
    testify at trial).

       A. On liability, plaintiff intends to call the following witnesses who will testify in
          accordance with the following summaries:

               1. Robert Occhifinto – Mr. Occhifinto will describe the history of NVE, the
                  introduction of the ephedra products, the success of ephedra products, the FDA’s
                  ban on ephedra products and its impact on the company, the hiring of Palmeroni
                  and his responsibilities, the hiring of Vincent Rosarbo and his responsibilities, the
                  NVE bankruptcy, the discovery of Mr. Palmeroni’s duplicity and distributors, the
                  termination of Rosarbo and Palmeroni.

               2. Vincent Rosarbo – Rosarbo will describe his job responsibilities as an employee
                  of NVE, his relationship with Mr. Palmeroni, the formation of Smart World US
                  and the reasons therefor, the formation of VAR and the reasons therefore, the

                                                    27
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 28 of 44 PageID: 10562



                formation of AWD and the reasons therefor, the manner in which the distribution
                scam operated, the fact that Mr. Occhifinto did not know about the scam, the
                identity of the distributors that bought product from AWD, the authenticity of
                various records that bear on the scam and NVE’s damages.

             3. Jesus Palmeroni – Palmeroni will testify to his request for, and receipt of,
                payments from NVE product brokers.

             4. Ronald Sumicek – Mr. Sumicek will describe the nature of his business, his
                relationship with Palmeroni and his payment of part of his commissions to Mr.
                Palmeroni.

             5. Carlos Bengoa – Mr. Bengoa will testify that on behalf of CB Distributors, he
                purchased over $6,000,000 worth of product diverted by Palmeroni and Rosarbo,
                that Mr. Occhifinto knew nothing of these purchases, that CB Distributors was an
                NVE account before it allegedly became a brokerage customer of Sunbelt
                Marketing, that between 2000 and 2004, ephedra sales were booming and that
                there was very little selling effort required on the part of Palmeroni or anyone
                else.

             6. Richard Horowitz – Mr. Horowitz will testify that the industry standard is that a
                5% commission is paid by manufacturers to product brokers, that the market for
                ephedra products like NVE’s tripled between 2000 and 2004 and that he paid
                kickbacks to Palmeroni under threat that he would lose the opportunity to be a
                broker of NVE products if he did not make the payments.

             7. Glen Lee – Mr. Lee will testify to standard sales practices at NVE, his
                experiences with Ronald Sumicek and Palmeroni that led him to believe that
                something suspicious might be going on, and how Palmeroni’s accounts were
                handled after his dismissal.

             8. Art Prindle – Mr. Prindle will testify to the environment in the sales department
                when Palmeroni was in charge and his handling of accounts since Palmeroni left.

             9. Dirk Nieuwenhuis – Mr. Nieuwenhuis will describe the market for ephedra
                products between 2000 and 2004, will offer the opinion that Palmeroni and
                Rosarbo were cannibalizing NVE’s sales rather than increasing the market for
                NVE products and that he was forced to pay kickbacks by Palmeroni if he wished
                to do business with NVE.

             10. Erling Jensen – Mr. Jensen will testify to Mr. Occhifinto’s management style, the
                 standard brokerage commission in the industry and the loss and destruction of
                 documents that led to the imposition of sanctions in 2011 and the discovery of
                 Palmeroni and Rosarbo’s duplicity as regards the distribution scam.

                                                  28
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 29 of 44 PageID: 10563




               11. Phillip Yang – Mr. Yang will explain the reasons that records could not be
                   retrieved from the MACS system.

       B. On damages, plaintiff intends to call the following witnesses who will testify in
          accordance with the following summaries:

               1. Darryl S. Neier, M.S. CFE (also an expert)

       C. Defendants object to the following witnesses for the reasons stated:

           Palmeroni’s Objections

             Carlos Bengoa testified that records requested by Palmeroni had been destroyed. Those
    documents were relevant and needed for Palmeroni’s defense. He should not be allowed to
    testify.

          defendants response – – plaintiff knows full well that Mr. Bengoa had documents
    subpoenaed in this case by Mr. palmeroni’s former lawyer Mr. Grossman and indicated to Mr.
    Grossman that he did not have the documents.

          Richard Horowitz should not be allowed to testify as an expert as he submitted no report
    and was not identified as an expert.

            Glen Lee should not be allowed to testify about events subsequent to Palmeroni’s
    termination or about Palmeroni’s conviction. furthermore Mr. palmeroni uncovered evidence and
    testimony was given in this case that Mr. Lee sexually harassed an employee of NVE. Mr. Lee
    therefore would have grounds to be angry with Mr. palmeroni and to lie about Mr. palmeroni’s
    conduct

           Prindle should not be allowed to testify to the matters specified a) on relevancy grounds
    and b) because NVE destroyed all sales department records during Palmeroni’s tenure

           The Court should deny Nieuwenhuis’ expert testimony for lack of expertise.

            The Court should deny Jensen’s testimony because Occhifinto’s management style,
    particularly after Palmeroni’s employment terminated, is not relevant; the spoliation sanction has
    been resolved and is the law of the case. Jensen has no expertise and was not listed as an expert.
    Jensen’s employment at NVE began after was fired.

          Mr. Yang may have knowledge of the loss of records but that issue has long been decided
    and NVE was criticized by this Court for its failure to produce him to testify.

           Rosarbo’s Objections

                                                   29
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 30 of 44 PageID: 10564




             1. Mr O says the termination of V Rosarbo which is true, yet under Plaintiff's contested
    facts Mr O says I choose to take the severance package. Alie -like I said before I wasn't given a
    choice, was told couldn't afford you take it or leave it so of course with that only choice I took it.
    Mr O will cover it up and I'm sure I will find other lies in there paperwork.
             2. Vincent Rosarbo- none of these reasons were ever pointed out to me as far as testifying
    for plaintiff, why would I testify to it being a distribution scam and hang myself in the process. I
    already explained how upon reading my depo that I wanted to correct certain facts and that's
    being ·ignored. I stand by my letter that I put on record about being naive, intimidated, co-ersed
    and threatened about harm to to my family-wife and daughter.
             5. Besides Mr O , Mr Bengoa is the one who profited the most on this deal. How does Mr
    Bengoa know what Mr O and I talked about. All I know is that Mr O himself asked me to talk to
    Mr Bengoa about getting him some money and my answer to Mr O was you didn't make enough
    and he gave me a dirty look. Like I said this is all about petty jealousies and greed. So next thing
    Mr. Bengoa is his star witness. I imagine that Mr Bengoa and Mr O became wealthy merchants
    off of our hard work and the people who are broke and in bankruptcy are getting sued. At a
    conference that Mr O initiated I was told by Earling Jensen after I told them what are you seeing
    me for why don't you sue Mr. Bengoa he has money at least, there answer was then he won't buy
    product from us anymore, So because of whatever deal/ entities they have going together Mr
    Bengoa is protected and so lets harass the people who have no money, no lawyers to defend them
    and also there families. Also there putting in motions for us not to be able to speak about it to the
    jury. I'm not a lawyer and I don't profess to be but this is crazy, vindictive and harmful to me and
    my family. For this career criminal who is driven by his enormous ego backed up by his money
    and political connected law firm to go this far is beyond me. It proves that he's very unstable and
    as long as he pays for his bills his politically connected law firm will do what he asks no matter
    how much time (courts and people) money he wastes. Also if there was no effort on the part of J
    Palmeroni or anyone else then explain to me the millions of dollars that was being spent on
    WWE and Nascar markets. The WWE and Nascar markets were the same people families with
    little children ranging from 8-16. I don't believe that was our market share. Also who got us into
    GNC, Rite-Aid, CVS and Duane Read, Mr P thats who and doesn't happen overbite, you have
    multiple meetings because its all about acquiring shelf space which works two-fold meaning our
    product in competition out. I maintained it by going to all the trade shows and working them to
    show that we backed our product with all customers. 6. Richard Horowitz broker who
    continually stuck by Mr P until he, this lawsuit made lots of money off of Mr P hard work. I
    don't remember any threat by Mr P because of commissions and I worked a lot of trade shows
    with Mr Horowitz. Its like everything else once Mr O gets involved certain people turn on you
    and there left alone. Glen Lee to my knowledge was the person who had Tammy Thorn Meza
    fired. I attended her depo and her testimony was that she was being sexually harassed by Mr Lee
    and she went to Mr O with it and she told to cool off and go home. Mr Lee wasn't even issued a
    warning. Sometime later she was let go. Mr Lee was also hired after my firing so that throws the
    reason that Mr O couldn't afford me out the window. I believe the reason I got fired was Mr O
    used to pay for dozens of trips for his sale team to procure prostitutes which I didn't partake in,
    nor did I want to be part of the shop gossip after all the men returned from the trip. One such trip
    stuck out in which Mr O asked me to attend in which Anthony Davis, his attorney and important

                                                     30
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 31 of 44 PageID: 10565



    customer of NVE were going to the Dominican Republic to procure prostitutes and pay a
    $10,000.00 bride to the corporation buyer. I said I had no interest in any of that stuff and I also
    didn't want to engage in any shady activity. Mr O laughed it off and said don't be such a wimp.
    Its out of the country and the lawyer is handling that stuff anyway. After the incident and other
    outings that I also turned down I felt a coolness from him that I wasn't one of the boys. At that
    point I felt an isolation between Mr O and I started to grow. Art Prindle- was hired after me and
    immediately had his own agenda. He was put away for drug dealing and I believe that's how he
    met Mr O. At trade shows he had his cards printed up saying he was VP of sales and marketing
    meaning he was over Mr P and myself. I told Mr O about them and he told me tell Art Prinkle to
    replace the cards to a new hire position sales associate and also asked me to keep an eye on him.
    I met Mr O in Lewisburg Pen around 1995. We became friends and I noticed he was on the
    phone a lot. When asked his answer was his partner was ripping him off. I let it got hat. We
    reconnected in 2001 when I went there to look for ajob. I was hired as sales associate who I
    attached myself to Joe Palmeroni because he was the only one to help me since I was never in
    sales before. He taught me everything I know from pricing structure, talking to customers, the
    importance of trade shows, handling customers, problems and anything else that came with sale.
    also did factory work, drove a truck and moved our office from one location to another. When I
    started doing trade shows Mr O said wait until you see who I hooked you up with and my
    response was what did you mean by that. I'm married and I'm very faithful to my wife and
    marriage. I was introduced to Patty Cosentino and my wife and I became friends. After a few
    trade shows Mr O started showing up and I could see Patty and Mr O started to have a
    relationship. I also noticed that relationships were free and easy there which I wanted no part of.
    After a certain amount of time Patty became pregnant. Simultaneously Mr P got our product into
    GNC, Rite-Aid, CVS, Duane-Reade and dozens of convenience stores chains with that and
    maintaining our trade shows we became a presence with our product and tens of millions of
    dollars were made. The atmosphere should have been good but it wasn't it was tense because
    Patty C was pregnant and wanted the baby. I was told to talk her into having an abortion which I
    didn't do but I tried to comfort her as best as possible. The sales team was told by Mr O not to
    bother with her and one day she was gone. I was told she left the company. I was also told by
    Ron Bossi that he took the fall for a drug deal gone wrong and money laundering. It was natural
    to get close to Joe P cause he helped me out with my job. Mr O told me I had a blind loyalty to
    him but what I started noticing is that Mr O likes to live on the edge, has no loyalty to anyone but
    himself, sexually intimidates and harasses women and wants company doing it. He hires people
    with records so he can use them to his advantage and if you don't participate you eventually get
    let go. I was asked once to go on his trip to the D R with the sales team and I refused. I didn't
    want to be part of procuring prostitutes. He didn't ask me anymore but our relationship cooled.
    He also bragged about murdering someone which I believe was to intimidate you into believing
    he would do anything to anybody Mr P and myself tried to hold things together but I was always
    told Bob is Bob. He wanted to manufacture Stamina RX for Jarred Wheat with the ingredient
    Tidalafil which stimulates you and was the major ingredient in Viagra which Phizer makes. We
    tried to talk him out of it to no avail. sure enough we got raided by Federal Marshals and that
    product was shut down. I also learned that he became a federal witness when he was selling his
    product and they were turning it into Chrystal Meth. I state other facts in going over my pretrial


                                                    31
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 32 of 44 PageID: 10566



    orders so I don't want to repeat myself. Mr O insist on us going to trial out of pure vindictiveness
    and we both don't have lawyers. We will do the best we could to defend ourselves.

                5. Carlos Bengoa- was also master individual who started all this shenanigans in the
    first place getting close to Mr. P and myself, using us to corner the ephedra market and to
    eliminate competition, constantly complaining about competitors getting better pricing and
    selling products cheap getting close to Mr. O so he could get the best pricing than anybody once
    all this was established he turned against Mr P and myself. Because of this his testimony would
    be prejudicial in nature.

               9. Dirk Niewenhuis- His expert opinion states we were cannibalizing NVE’s sales
    rather than increasing the market. Well when your told that the window for selling ephedra based
    products is closing due to the FDA’s pressure on banning the product and to sell as much as you
    can with a bottom line price how can that be cannibalizing. It the product was Bayer Aspirin
    which will go on forever then I would agree on theory of cannibalizing. Just another reason to
    disqualify because of being prejudicial. Just like Mr Horowitz and Mr Bengoa if you testify
    against Mr. P and Mr. R I won’t sue you. Common sense alone will tell you how can you
    cannibalize a product whose shelf life is very limited and was well known to everybody in the
    industry as being limited. We were all waiting for the ball to drop but keep selling as much as
    you could until you legally can’t sell any more. I’m surprised at Mr Horowitz’s take on the
    ephedra situation being that he’s claiming to be an expert witness, for this reason I object Mr
    Niewenhuis as a star witness.

               10. Earling Jensen- How can Mr Jensen testify to Mr Occhifinto’s management style
    when during this time frame he wasn’t working for the company. When I was there everything
    was fast and loose due to the limited time frame you had to capitalize on the ephedra products.
    Mr O hardly in the office during this time frame. Don’t know how Mr Jensen can have a
    explantation to a point in time he was absent too. For this reason I object to him being a witness.

           7.      DEFENDANT’S WITNESSES (See instructions above).

           A. On liability, Defendants intend to call the following witnesses who will testify in
              accordance with the following summaries:

           Palmeroni’s Witnesses

            Vincent J. Rosarbo, 23 Thistle Meadow Lane, Branford, Connecticut 06405 - Rosarbo
    will testify to his activities in support of the alleged and denied conspiracies. He will also testify
    to the effect that sales of Smart World US had on NVE

             Jesus J. Palmeroni, 3308 Route 940, Mount Pocono, Pennsylvania 18344 - Palmeroni will
    testify to his activities in support of the alleged and denied conspiracies. He will also testify to
    the effect that sales to the brokers who paid money to NRCG and sales of Smart World US had
    on NVE

                                                      32
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 33 of 44 PageID: 10567




             Patricia Cosentino, 27 Lauren Lane, Sussex, New Jersey 07461 - Ms. Cosentino will
    testify the pricing structure of NVE goods varied from customer to customer, based on quantity
    and method timing of payment, and at the discretion of Robert Occhifinto

           Tammy Thom Meza, 100 Holland Road, Wantage Township, New Jersey 07461- Ms.
    Meza will testify the pricing structure of NVE goods varied from customer to customer, based on
    quantity and method timing of payment, and at the discretion of Robert Occhifinto

            Ronald Sumicek, c/o International Sales Group, Houston, Texas - will testify to his and
    his company’s relationships with NVE, Inc., National Retail Consulting Group, Joe Palmeroni,
    as well as the pricing structure for NVE goods.

             Ravi Bhatia, deceased. Defendant intends to use his deposition testimony on the issue of
    liability regarding the manner in which customers were assigned to brokers.

           Jennifer Duane Hunsicker – document retention, pricing policies

          Ron Bossi – – Mr. Bossi was vice president palmeroni was hired and had knowledge of
    many relevant things in this case

           Kris Zabriskie – document retention, pricing policies

           Donald Yoder – document retention, pricing policies


           Rosarbo’s Witnesses

           Vincent Rosarbo - Same

           Jesus Palmeroni - Same

            Patricia Cosentino - Same and also being that we did trade shows together and worked
    side by side in the office she got to know my character personally

             Tammy Thom Meza- Same and also work environment from when she worked under me
    and if it changed when I was terminated. This all has to do with my character as a person which
    I believe will show the jury who I truly am.

              Ron Bozzi - Same

              Jennifer Duane- Hunsicker - same as Tammy




                                                    33
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 34 of 44 PageID: 10568



           B.     On damages, Defendants intend to call the following witnesses who will testify in
    accordance with the following summaries:


           Palmeroni’s Witnesses

            Vincent J. Rosarbo, 23 Thistle Meadow Lane, Branford, Connecticut 06405, will testify
    NVE was not harmed, and probably profited his actions. The basis for this opinion is set forth in
    his deposition testimony and Palmeroni’s expert opinion previously served upon counsel and
    filed with the court

           Jesus J. Palmeroni, 3308 Route 940, Mount Pocono, Pennsylvania 18344 - will testify
    NVE was not harmed, and probably profited his actions. The basis for this opinion is set forth in
    his deposition testimony and his expert opinion previously served upon counsel and filed with
    the court

            Ronald Sumicek, c/o International Sales Group, Houston, Texas - will testify to his and
    his company’s relationships with NVE, Inc., National Retail Consulting Group, Joe Palmeroni,
    as well as the pricing structure for NVE goods.

           B. Plaintiff objects to the following witnesses for the reasons stated:

             Plaintiff objects to Palmeroni calling Patricia Cosentino and Tammy Thom Meza as
    witnesses for the reasons set forth in its Motions in Limine. Their proposed testimony that “the
    pricing structure of NVE goods varied from customer to customer” is not relevant to any of the
    claims or defenses in this matter. And, even if it were relevant, their testimony would be
    cumulative and unnecessary because Palmeroni and Rosarbo can testify to the same alleged
    facts. The only reason to call those witnesses is to trot before the jury women who Mr.
    Palmeroni hopes will offer testimony that will have been stricken before the witnesses are called
    to testify.

            Plaintiff objects to the testimony of Jennifer Duane Hunsicker, Kris Zabriskie and Donald
    Yoder because Palmeroni’s description of their proposed testimony “document retention, pricing
    policies” is vague and ambiguous and does not appear to be relevant to any of the claims or
    defenses remaining in this matter. Plaintiff also objects to the testimony of Donald Yoder
    because he was never identified as an individual with knowledge relating to this matter during
    discovery.


           Rosarbo’s Witnesses




                                                    34
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 35 of 44 PageID: 10569




           8.       EXPERT WITNESSES (No opposing counsel shall be permitted to question the
    expert’s qualifications unless the basis of an objection is set forth herein).

              A. Plaintiff’s expert witnesses are:

                     a. Darryl S. Neier, M.S. CFE
                     b. Carlos Bengoa
                     c. Dirk Nieuwenhuis

              B. Palmeroni’s objections to the qualifications of Plaintiff’s experts are:

            As to Carlos Bengoa and Dirk Nieuwenhuis, lack of expertise at the time in issue and
    lack of industry expertise;

              As to Sobel & Co., lack of qualifications and lack of evidentiary foundation to support its
    report;

               C.    Palmeroni’s expert witnesses are:

              Jesus J. Palmeroni, 3308 Route 940, Mount Pocono, Pennsylvania 18344

              D.     Plaintiff’s objections to the qualifications of defendant’s experts are:

            Palmeroni lacks sufficient knowledge, skill, experience, training, or education to qualify
    as an expert. His proposed expert testimony will not help the trier of fact to understand the
    evidence or determine a fact in issue. His proposed expert testimony is not based on sufficient
    facts or data. In addition, his proposed expert testimony is not the product of reliable principles
    or methods.

            9.      PLAINTIFF’S EXHIBITS (Except for exhibits the need for which could not
    reasonably have been foreseen or which are used solely for impeachment purposes, only the
    exhibits set forth on the exhibit list attached hereto may be introduced at trial. Any objection to
    an exhibit, and the reason for said objection, must be set forth below or it shall be deemed
    waived. All parties hereby agree that it will not be necessary to bring in the custodian of any
    exhibit as to which no such objection is made).

              A. Plaintiff intends to introduce into evidence the exhibits listed on the attached exhibit
                 list (list by number with a description of each):

              1.     Smart World US Tax Records, Sarinelli–Smart World 0001-0018.

              2.     Corporate filings for Smart World, Inc., Sarinelli–Smart World 0019-0035.



                                                       35
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 36 of 44 PageID: 10570



          3.    1999 and 2000 orders, correspondence and payment confirmations between NVE
                and its distributor in The Netherlands, Smart World. NVE-004152-B-4174-B.

          4.    Lakeland Bank records reflecting payments made by Brand New Energy to
                NRCG, Lakeland Bank-035, 54 and 57.

          5.    Checks reflecting payments made by VAR to Palmeroni or NRCG, or NRCG to
                VAR, or AWD to NRCG, Lakeland Bank, 062, 86, 87, 100, 108, 118, 147, 150,
                156, 170, 174, 175, 186, 194, 198, 205, 221, 225, 231, 242, 245 and 260.
          6.    Checking account statements for AWD, BoA-AWD-009, 14, 19, 24, 29, 34, 40,
                45, 51, 52, 57, 63, 68, 73, 78, 83, 88, 93, 98, 103, 108, 113, 118, 123, 128, 131,
                137, 142, 148, 153, 158 and 163.

          7.    VAR checking account statements, BoA-VAR-0080, 86, 98, 109.

          8.    Letter sent to Palmeroni on March 24, 2006, NVE-2935.

          9.    Rosarbo Separation Agreement dated August 10, 2004, NVE-4299-B – 4302-B.

          10.   Palmeroni Separation Agreement dated August 10, 2004, NVE-2929 – 2932.

          11.   NVE’s 2002 Employee Handbook, NVE 2864-2897.

          12.   Handbook acknowledgement signed by Palmeroni, NVE-002858-A.

          13.   Checks from International Wholesale Service, Inc. to AWD, BoA-AWD-0172,
                175, 181, 182, 211, 215, 221, 223, 224, 228, 238, 242, 252, 254, 258, 264 and
                272.

          14.   Checks from Curtis Beverage, Alfredo Felice and Charmaine Felice to AWD,
                BoA-AWD-0186, 192, 195, 232-246.

          15.   Checks from Curtis Beverage to VAR, BoA-VAR-0123.

          16.   Check from Portzs to AWD in amount of $50,000, BoA-AWD-0238.

          17.   Documents produced by Carlos Bengoa, bearing Bates Nos. NVE-CB-0001 to
                NVE-CB-0031.

          18.   Fleet Bank and Bank of America bank account records for Smart World Inc. from
                12/21/2002 through 5/31/2006, Sarinelli-Smart World 0177, 272, 273, 274, 275,
                277, 279, 286, 287, 284, 295, 296, 297, 298, 299, 300, 302, 303, 305.




                                                 36
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 37 of 44 PageID: 10571



          19.   Bank of America checking statements for Smart World, BoA-Smartworld
                000180, 185, 190, 195, 200, 205, 210, 214, 217, 222, 227, 232, 237, 242, 247,
                252, 257, 262 and 267.

          20.   Handwritten Smart World US payment ledgers received from Sarinelli and
                Associates, Sarinelli-Smartworld – 0036, 37, 38, 39, 40, 119, 256, 257, 258, 259,
                260, 261, 381, 382, 383, 384,

          21.   Checks from Dirk Nieuwenhuis to NRCG, Lakeland Bank, 109, 151, 163, 189,
                213, 241, 244, 255, 278, 289, 296, 302, 359 and 360.

          22.   Checks from Brand New Energy to NRCG, Lakeland Bank -035, 54 and 57.

          23.   Internal NVE documents reflecting Smart World purchases of NVE products,
                NVE-004055-B – 004127-B.

          24.   Corporate Charter of NRCG, Carinelli-NRGC-0016.

          25.   General Ledger for America Wholesale Distributors

          26.   General Ledger for Smart World, Inc.

          27.   Palmeroni’s state and federal tax returns: 2000 to 2012.

          28.   Smart World, Inc.’s tax returns 2001 through 2007.

          29.   American Warehouse Distributors, Inc. tax returns 2001 through 2007

          30.   VAR’s tax returns, 2002 through 2009.

          31.   AWD Corporate Charter, Sarinelli-AWD 11.

          32.   AWD Articles of Incorporation, Sarinelli-AWD 15.

          33.   Income/withholdings summaries for Palmeroni, 2000 through 2005, NVE
                002843-A – 2848.

          34.   Palmeroni’s resume, NVE 002862-A.

          35.   Transcript of phone conversation between Palmeroni and Rosarbo dated
                November 10, 2010.

          36.   NVE’s International Price Lists


                                                  37
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 38 of 44 PageID: 10572



          37.   Domestic distributor purchases for Stacker

          38.   Domestic distributor purchases for ephedra free products

          39.   Daryl Neier’s curriculum vitae

          40.   Wires to T&J Limited

          41.   Transcripts from deposition of Palmeroni

          42.   Transcripts from deposition of Rosarbo

          43.   Records of payments from PMI to Global NVE-PMI 000001-000080

          44.   Smart World Netherlands orders for NVE products, NVE-004055-B – NVE
                004127-B

          45.   Summary of Payments from Sunbelt Marketing to NRGC

          46.   Summary of Payments from PMI to NRGC

          47.   Summary of Payments from Profit Motivators to NRGC

          48.   Summary of Payments from Nieuwenhuis to NRGC

          49.   Summary of Payments from Brand New Energy to NRGC

          50.   Summary of Payments from PMI to Global

          51.   Summary of Payments from CB Distributors to NRGC

          52.   Summary of Payments from CB Distributors to AWD

          53.   Summary of Payments from Brand New Energy to AWD

          54.   Summary of Payments from Householder to AWD

          55.   Summary of Payments from Sessions to AWD

          56.   Summary of Payments from ISG to AWD

          57.   Summary of Payments from Portzs to AWD

          58.   Summary of Payments from International Wholesale Service to AWD

                                                 38
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 39 of 44 PageID: 10573



           59.    Summary of Payments from Alfredo Felice to AWD

           60.    Summary of Payment from Curtis Beverage to AWD

           61.    Summary of Payments from CB Distributors to VAR

           62.    Summary of Payments from Brand New Energy to VAR

           63.    Summary of Payments from Curtis Beverage to VAR

           64.    Summary of Payments from CB Distributors to Smart World US

           65.    Palmeroni’s personnel file NVE-002858-A – NVE-002863-A

           B. Defendants object to the introduction of plaintiff’s exhibits (set forth number of an
              exhibit and grounds for objection):

          Doc. Category 17: Bengoa could produce no documents requested by Palmeroni; any
    documents in this category should therefore be excluded.

           Doc. Category 20 should be excluded for lack of authenticity.

           Doc. Category 27 should be limited to returns ending in 2009. Subsequent returns were
    produced under a discovery privilege and protective order.

           Doc. Category 30 has no relevance to Palmeroni



           10.    DEFENDANT’S EXHIBITS (See instructions above).

       Palmeroni’s Exhibits

       A. The Palmeroni Defendants intend to introduce into evidence the exhibits listed on the
          attached exhibit list (list by number with a description of each):

           Insurance documents provided by NVE, NVE3357 to NVE303

            Deposition of Erling Jensen, Vincent Rosarbo, Ronald Sumicek, Tammy Thom Meza,
    Patricia Cosentino, Robert Occhifinto and Darren Householder

       B. Plaintiff objects to the introduction of defendant’s exhibits (set forth number of exhibit
          and grounds for objection):


                                                   39
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 40 of 44 PageID: 10574



        Plaintiff objects to the Palmeroni Defendants’ intention to introduce “insurance documents”
    as evidence because those documents are not relevant to any of the claims or defenses remaining
    in this matter. In addition, the Palmeroni Defendants have failed to properly identify the
    documents they intend to introduce – NVE3357 to NVE303 is not a valid Bates range.

       Plaintiff objects to the introduction of the deposition transcripts identified by the Palmeroni
    Defendants’ because they are inadmissible hearsay and they do not qualify for any of the
    exceptions to the hearsay rule.

        Plaintiff does not object to reading of testimony into the record for witnesses who are
    unavailable as that term is defined by the Federal Rules. However, Plaintiff reserves the right to
    object to such testimony on other grounds.

    (Copies of exhibits are to be made for opposing counsel, and a bench book of exhibits is to be
    delivered to the Judge at the start of trial. If counsel desires to display exhibits to the jury,
    sufficient copies should be available to provide each juror with a copy; alternatively, enlarged
    photographic or projected copies may be used).



           11.     PLAINTIFF’S LEGAL ISSUES

           Plaintiff has filed motions on any outstanding legal issues. (See Paragraph 2 (b) above).



           12.     DEFENDANT’S LEGAL ISSUES

           Palmeroni

           ∙       NVE was not harmed at all by any of his actions, and if harmed, Plaintiff’s
                   damages are purely speculative and cannot be proven.

           ∙       Whether Palmeroni can be held vicariously liable for the conduct of Vincent
                   Rosarbo

           Rosarbo




                                                    40
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 41 of 44 PageID: 10575



            13.    CHOICE OF LAW: (If there is any issue as to what state’s law is applicable to
    any count of the complaint, set forth the choice of law question. This issue shall be separately
    briefed in accordance with an order to be entered herewith).

           No choice of law issues. The parties agree that New Jersey substantive law applies.



           14.    MISCELLANEOUS (Set forth any other matters which require action by, or
    should be brought to the attention of the Court).

               •   Palmeroni requests a Daubert hearing of all Plaintiff’s expert witnesses.

               ● Defendant Jesus Palmeroni has petitioned for bankruptcy in the Middle District of
                 Pennsylvania seeking relief under Chapter 13. NVE has moved for permission out
                 of time to file a complaint that Palmeroni’s alleged debt to NVE is non-
                 dischargeable. The bankruptcy court has reserved decision.

               ● Rosarbo sets forth the following:

       I’m not an attorney and I don’t have great computer or typing skills. Some of my answers to
    the final pretrial order may be repetitive and the timeline may not be as smooth so I will
    summarize as best I could. 1995-1996 I met Mr. O in Lewisburg Camp, was first to greet him,
    became friends, he was on the phone a lot, worried about his company , got out 1996 didn’t meet
    up again until 2001 when I was hired as a salesman, hooked up with Mr. P who was a good
    salesman and helped me along being I knew nothing about sales. As the ephedra sales expanded
    we grew as a company. Mr. P got us into all the major drug store chains and convenience store
    markets. I maintained our markets by doing trade shows all over the US ( Las Vegas, Florida,
    Chicago and New Orleans) to name the major ones. All the while everyone knew the ephedra
    window of opportunity was closing due to the big Pharmaceutical Co. lobbying for the FDA to
    close us down and they succeeded by labeling ephedra a controlled substance and banning
    ephedra based products. During this time 2001-2004 NVE was grossing 10mil a month at its
    peek. At this time the company was fast and loose with hardly any direction except to sell
    ephedra based products as fast as you could within a price range that continued to change as the
    window of opportunity closed. Everyone knew it was only a matter of time before FDA banned
    ephedra based products. Now due to this limited time frame there was a lot of treachery going
    on but mostly everyone was happy especially Mr.O because sales were booming. Whenever
    there were women around either at the trade shows or in the work environment itself there was
    always some kind of sexual harassment going on whether by talk, touch, looks or laughter which
    seemed to come along with the territory as it was explained to me. I didn’t participate and I
    always treated all the women with respect especially our own order takers and secretaries who
    worked directly under me. Mr P did the same. I also got to see Mr O in a different way. In
    prison he was kind of quiet, shy and didn’t participate with many people. On the outside he was
    everywhere, didn’t care much for laws, ethics or respect for other people. The more money he

                                                    41
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 42 of 44 PageID: 10576



    made the worse he got as far as arrogance and thinking he was invincible. He enjoyed living on
    the edge in business and with women. Mr P and myself tried to tone it down cause we both saw
    it as disaster in the near future.
    We wanted to build the company into something that we could be proud of for our customers and
    also for our workers. After a while even though we were doing well as a company I was
    terminated. I didn’t quite fit in anymore as far as the womanizing and the way we did business,
    We were doing well and I was opposed to doing business with people who I felt were going to
    hurt us in the long run and get the company into trouble such as Mr. Jarod Wheat. Mr Wheat
    wanted to compete with Viagra and Cialis with his Stamina RX which he came to Mr. O with
    and naturally Mr. O with all our abjections jumped in. Well that’s what led to the Federal
    Marshall’s raiding our company. He was looking for the next Stacker2 miracle because ephedra
    based products as I said was closing fast. i believe that product was YJ Stinger which was an
    energy drink that at the time would have competed with Red Bull because it gave you the same
    energy Red Bull gave you only it tasted great and the packaging was excellent. I know Mr. P
    could have gotten that product into all the same drug store chains and convenience store markets
    we were already in. Mr. O was also trying to get a manufacturing plant running in Belize that
    also has its own problems and headaches. Don’t know what happened there but I have proven
    facts about Mr. O and Mr. Wheat having problems in Belize. see ( attached paperwork) Mr. O
    has been convicted for money laundering and drug smuggling. His lasted coup was to infringe
    on 5Hour Energy with his product 6Hour Energy which ended in a lost lawsuit of 10mil plus
    court costs which could very well end up 25-30mil. My point with all this is that this is Mr O’s
    character and pattern in life which I was a small part of. I did what I was told and recognized
    that I didn’t fit into his lifestyle and used for the dirty work, moving his warehouse almost single
    handed into the new location, drove trucks picked orders, doing trade shows etc. I was
    terminated shortly there after. That’s why it’s imperative I get to tell my side of the story to the
    jury because this is about my character vs his plus his criminal pattern. He wanted to add Rico
    charges to my law suit. I believe that what I have said , know and uncovered you could attach a
    Rico charge to him.



       15.         JURY TRIALS - Not later than ____________________.

               A. Each side shall submit to the Judge and to opposing counsel a trial brief or
                  memorandum in accordance with Local Civil Rule 7.2B, with citations to
                  authorities and arguments in support of its position on all disputed issues of law.
                  In the event a brief shall not be filed, the delinquent party’s complaint or defense
                  may be stricken.

               B. Counsel for each party shall submit to the Judge, with a copy to opposing counsel,
                  written requests for instructions to the jury. Supplemental requests for instructions
                  may be submitted at any time prior to argument to the jury. All requests for
                  instructions shall be plainly marked with the name and number of the case, shall
                  contain citations of supporting authorities, if any, and shall designate the party

                                                    42
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 43 of 44 PageID: 10577



                    submitting same. In the case of multiple requests by a party, these shall be
                    numbered in sequence and each request shall be on a separate sheet of paper.

                 C. Joint proposed verdict form/special interrogatories are to be submitted to the trial
                    judge.

                 D. Proposed voir dire questions are to be submitted to the trial judge.

           16.      NON-JURY TRIALS - Not Applicable.


           17.      TRIAL COUNSEL (List the names of trial counsel for all parties).

                          a. Trial Counsel for plaintiff, N.V.E., Inc.,
                          Samuel J. Samaro, Esq.
                          PASHMAN STEIN WALDER HAYDEN
                          A Professional Corporation
                          21 Main Street – Suite 200
                          Hackensack, NJ 07601

                          b. Trial Counsel for defendants Jesus J. Palmeroni and Vincent Rosarbo

                    Both appearing pro se



           18.     BIFURCATION (Where appropriate, the issues relating to liability shall be
    severed and tried to verdict. Thereafter, all issues relating to damages will be tried).

           The issues of liability and damages SHALL / SHALL NOT be tried separately.




           19.      ESTIMATED LENGTH OF TRIAL

                    ___ DAYS FOR LIABILITY

                    and

                    ___ DAYS FOR DAMAGES:




                                                      43
Case 2:06-cv-05455-MCA-LDW Document 713-1 Filed 12/28/18 Page 44 of 44 PageID: 10578



    AMENDMENTS TO THIS PRETRIAL ORDER WILL NOT BE PERMITTED UNLESS THE
    COURT DETERMINES THAT MANIFEST INJUSTICE WOULD RESULT IF THE
    AMENDMENT IS DISALLOWED.

    __________________________                   ________________________
    SAMUEL J. SAMARO, ESQ.                       JESUS PALMERONI
    PASHMAN STEIN WALDER HAYDEN                  Defendant pro se
    A Professional Corporation                   3308 Route 940, Suite 104
    Attorneys for Plaintiff N.V.E., Inc.         Mt. Pocono, PA 18344
    21 Main Street – Suite 200
    Hackensack, NJ 07601
    ssamaro@pashmanstein.com                    ______________________
    T. (201) 488-8200                           VINCENT ROSARBO
    F. (201) 488-5556                           Defendant pro se
                                                23 Thistle Meadow Lane
                                                Branford, Connecticut 06405
                                           ________________________________
                                           HON. MADELINE COX ARLEO
                                           UNITED STATES DISTRICT JUDGE




                                           ________________________________
                                           HON. LEDA DUNN WETTRE
                                           UNITED STATES MAGISTRATE JUDGE

    DATED:




                                            44
